Name: Commission Regulation (EC) No 366/2001 of 22 February 2001 laying down detailed rules for implementing the measures provided for in Council Regulation (EC) No 2792/1999
 Type: Regulation
 Subject Matter: economic policy;  fisheries;  documentation; NA;  EU finance
 Date Published: nan

 Avis juridique important|32001R0366Commission Regulation (EC) No 366/2001 of 22 February 2001 laying down detailed rules for implementing the measures provided for in Council Regulation (EC) No 2792/1999 Official Journal L 055 , 24/02/2001 P. 0003 - 0015Commission Regulation (EC) No 366/2001of 22 February 2001laying down detailed rules for implementing the measures provided for in Council Regulation (EC) No 2792/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector(1), and in particular Articles 8(7) and 21 thereof,Whereas:(1) Article 1 of Council Regulation (EC) No 1263/1999 of 21 June 1999 on the Financial Instrument for Fisheries Guidance(2) provides that the assistance will be financed within the general framework of Structural Funds programming.(2) The programmes must be implemented in accordance with Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds(3), and in particular Articles 31 to 33 and 37 to 39 thereof.(3) With a view to the comprehensive monitoring of programme implementation, the annual reports referred to in Article 37 of Regulation (EC) No 1260/1999 must contain quantified and codified infomation in the form of strictly coordinated progress reports. The information concerned must cover not only projects implemented, being implemented or planned under the FIFG but also the withdrawal of existing vessels, carried out without public assistance in accordance with Article 9 of Regulation (EC) No 2792/1999.(4) The progress reports must be compatible with Commission Regulations (EC) No 2090/98(4), (EC) No 643/2000(5) and (EC) No 1685/2000(6).(5) The Commission must have available to it appropriate information concerning all structural measures carried out by the Member States in the fisheries sector, including the aid measures referred to in Article 19(2) of Regulation (EC) No 2792/1999. A harmonised system for the declaration by Member States of the amount of the aid paid for those purposes should therefore be established.(6) With a view to the overall monitoring and evaluation of the impact of joint enterprises, a list should be drawn up of relevant and comparable data, to be sent to the Commission at the same time as the reports referred to in Article 8(5) of Regulation (EC) No 2792/1999.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Acquaculture,HAS ADOPTED THIS REGULATION:Article 11. Without prejudice to Article 37 of Regulation (EC) No 1260/1999, annual implementation reports shall comprise in particular progress reports on programmes providing information concerning:(a) projects implemented, being implemented or planned under the FIFG; and(b) the withdrawal of existing vessels, carried out without public aid, in accordance with Article 9 of Regulation (EC) No 2792/1999.The projects are "implemented" or "being implemented" when the eligible expenditure has been certified and actually paid by the beneficiaries. The projects are "planned" when the credits have been engaged following an administrative decision granting public aid.2. Each year before 30 April, progress reports shall be submitted to the Commission, in electronic form, in accordance with the model shown in Annex I to this Regulation.One original paper copy shall be required in addition.Article 2Each year before 30 April, the Member States shall send the Commission a summary of the aids referred to in Article 19(2) of Regulation (EC) No 2792/1999, in accordance with the model shown in Annex II to this Regulation.One original paper copy shall be required as a minimum.Article 3Member States shall take the necessary steps to ensure that the managing authority forwards to the Commission, in electronic form, the following information concerning each joint enterprise within the meaning of Article 8 of Regulation (EC) No 2792/1999:(a) at the latest six months after the decision granting the premium, the basic information concerning the joint enterprise, in accordance with the model shown in Annex III(a) to this Regulation. Where necessary, this information shall be updated and forwarded again to the Commission;(b) at the same time as the report on the implementation of the activity plan, information concerning the activity carried on during the period covered by the report in question, in accordance with the model shown in Annex III(b) to this Regulation.Article 4The detailed rules for the implementation of assistance granted by the FIFG for schemes defined by Council Regulation (EC) No 2468/98(7), including aid applications approved after 1 January 1994 under Council Regulations (EEC) No 4028/86(8) and (EEC) No 4042/89(9), shall continue to be governed by Commission Regulation (EC) No 1796/95(10).Article 5This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 February 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 337, 30.12.1999, p. 10.(2) OJ L 161, 26.6.1999, p. 54.(3) OJ L 161, 26.6.1999, p. 1.(4) OJ L 266, 1.10.1998, p. 27.(5) OJ L 78, 29.3.2000, p. 4.(6) OJ L 193, 29.7.2000, p. 39.(7) OJ L 312, 20.11.1998, p. 19.(8) OJ L 376, 31.12.1986, p. 7.(9) OJ L 388, 30.12.1989, p. 1.(10) OJ L 174, 26.7.1995, p. 11.ANNEX I>PIC FILE= "L_2001055EN.000502.EPS">>PIC FILE= "L_2001055EN.000601.EPS">ANNEX II>PIC FILE= "L_2001055EN.000702.EPS">ANNEX IIIREGULATION (EC) No 2792/1999 - JOINT ENTERPRISESto be forwarded to the European Commission, Fisheries DG, rue de la Loi 200, B 1049 Brusselse-mail: fisheries-fs@cec.eu.int(the Article numbers refer to Regulation (EC) No 2792/1999)(a) BASIC INFORMATION CONCERNING THE JOINT ENTERPRISEAdministrative, financial aud budget implementation information concerning the joint enterprise projectColumns ...(1) C.I.C. (common identification code) of operational programme/single programming document against which the premium for establishing the joint enterprise is charged.(2) Project identification number (number allocated by managing authority of operational programme/single programming document when administrative decision granting premium is made).(3) Project registration date (date of submission of premium application) (dd/mm/yyyy).(4) Date of administrative decision granting the premium taken by managing authority of operational programme/single programming document (dd/mm/yyyy).(5) Premium amount granted (EUR) (Article 8(3)).(6) FIFG aid granted to project (EUR).(7) Amount actually lodged for bank guarantee (EUR) (Article 8(4)).(8) Date of lodgement of bank guarantee (dd/mm/yyyy).(9) Amount actually paid as advance (EUR) (Article 8(4)).(10) Date of payment of advance (dd/mm/yyyy).(11) Amount actually paid as balance (EUR) (Article 8(5)).(12) Date of payment of balance (dd/mm/yyyy).Information concerning vessel(s) transferred to joint enterprise(indicate one vessel only per line; if necessary use several lines)Columns ...(13) Internal number of vessel (as shown in Community fishing vessel register).(14) Vessel tonnage used to set premium amount (GT or GRT).(15) Vessel age used to set premium amount (number of years).(16) Main activity of vessel during the five years preceding transfer to joint enterprise; mention one activity only using one of the following codes: code 1 (fishing in waters under EU sovereignty or jurisdiction)/code 2 (fishing under an EU fishing agreement)/code 3 (fishing under another fishing agreement)/code 4 (fishing in international waters).(17) Date of removal of vessel from Community fishing vessel register (dd/mm/yyyy).(18) Date of registration of vessel in third country (dd/mm/yyyy).(19) Registration number of vessel in third country.(20) Part of Community aid (EUR) previously received for the construction/modernisation of vessel which must be reimbursed in accordance with Article 10(3)(b) (non-aggregation of aids).(21) Actual starting date of fishing activities of vessel as part of the joint enterprise (dd/mm/yyyy).Characteristics of joint enterpriseColumns ...(22) Country of registration (ISO code, 2 characters).(23) Name (business name).(24) Address.(25) Currency in which the share capital of the joint enterprise is expressed (ISO code, 3 characters).(26) Share capital amount.(27) Holding of Community partner(s) (as % of share capital of joint enterprise).(28) Motivation of public premium: code 1 (establishment of a new joint enterprise)/code 2 (acquisition of Holding in an existing joint enterprise).(29) Date of establishment or of acquisition of holding (dd/mm/yyyy).(b) INFORMATION CONCERNING IMPLEMENTATION OF ACTIVITY PLANParticulars of project and reportColumns ...(1) Project identification number (same number as shown in Annex III(a), column 2).(2) Report number (number between 1 and 5).(3) Period covered by this report: from (dd/mm/yyyy) ...(4) ... to (dd/mm/yyyy).Changes if any in operating conditions of joint enterprise occurring during period covered by this reportColumns ...(5) Change of partner in third country: code 1 (yes)/code 0 (no).(6) Change in share capital or in percentage shareholding of Community partner(s): code 1 (yes)/code 0 (no).(7) Change of flag of vessel(s): code 1 (yes)/code 0 (no).(8) Change of fishing zone(s): code 1 (yes)/code 0 (no).(9) Replacement of vessel lost through shipwreck: code 1 (yes)/code 0 (no).Quantities taken by vessel(s) transferred to joint enterprise during period covered by this report(where there are several vessels, give overall quantities)Columns ...(10) Hake (t).(11) Demersal species (t).(12) Molluscs (t).(13) Pelagic species (t).(14) Crustaceans (t).(15) Other species (t).Tonnage marketed corresponding to all quantities taken referred to in columns 10 to 15 aboveColumns ...(16) Total quantity marketed (t).(17) Including: quantity sold to EU Member States (t).Market valueColumns ...(18) Value of quantity marketed referred to in column 16 above (EUR).(19) Including: value of quantity marketed referred to in column 17 above (EUR).JobsColumns ...(20) Total number of jobs on board vessel(s).(21) Including: number of jobs to which EU citizens are assigned.ANNEX IVREGULATION (EG) No 2792/1999 - NOMENCLATURE OF PRIORITIES, MEASURES, ACTIONS & IMPLEMENTATION INDICATORS(numbers of articles, titles and annexes refer to Regulation (EC) No 2792/1999)NOTESPRIORITY 1: ADJUSTMENT OF FISHING EFFORT (Articles 7 and 8)Measure 11: scrapping (Article 7(3)(a))- Action 1 scrapping- Indicator 1: GRT(1)- Indicator 2: GT(2)- Indicator 3: kW(3)Measure 12: transfer to a third country/reassignment (Article 7(3)(b), (3)(c) and (6))- Action 1 transfer to a third country (Article 7(3)(b))- Indicator 1: GRT(1)- Indicator 2: GT(2)- Indicator 3: kW(3)- Action 2 reassignment, other than for preserving historical heritage/fisheries research/training activities/control (Article 7(3)(c))- Indicator 1: GRT(1)- Indicator 2: GT(2)- Indicator 3: kW(3)- Action 3 assignment for preserving historical heritage/fisheries research/training activities/control (Article 7(6))- Indicator 1: GRT(1)- Indicator 2: GT(2)- Indicator 3: kW(3)Measure 13: joint enterprises (Article 8)- Action 1 joint enterprise- Indicator 1: GRT(1)- Indicator 2: GT(2)- Indicator 3: kW(3)- Indicator 4: number of vesselsPRIORITY 2: FLEET RENEWAL AND MODERNISATION (Article 9)Measure 21: construction of new vessels- Action 1 construction- Indicator 1: GT(4)- Indicator 2: kW(3)Measure 22: Modernisation of existing vessels- Action 1 modernisation- Indicator 1: GT (tonnage of vessel following modernisation)(4)- Indicator 2: Ã GT (increase in tonnage)(4)- Indicator 3: kW(3)(5)Measure 23: withdrawal of vessel (without public aid) in association with fleet renewal with public aid- Action 1 withdrawal of existing vessel- Indicator 1: GRT(1)- Indicator 2: GT(2)- Indicator 3: kW(3)PRIORITY 3: PROTECTION AND DEVELOPMENT OF AQUATIC RESOURCES, AQUACULTURE, FISHING PORT FACILITIES, PROCESSING AND MARKETING AND INLAND FISHING (Title III and Annex III.2)Measure 31: protection and development of aquatic resources(6)(Annex III.2.1)- Action 1 protection and development of aquatic resources- Indicator 1: protected marine area (km2)- Indicator 2: number of projects of other typesMeasure 32: aquaculture(7)(Annex III.2.2)- Action 1 increase in aquaculture production capacity (construction of new units and/or extension of existing units)(8)- Indicator 1: tonnes/year of mussels- Indicator 2: tonnes/year of clams- Indicator 3: tonnes/year of oysters- Indicator 4: tonnes/year of bass- Indicator 5: tonnes/year of sea bream- Indicator 6: tonnes/year of turbot- Indicator 7: tonnes/year of salmon- Indicator 8: tonnes/year of seawater farmed trout- Indicator 9: tonnes/year of eel- Indicator 10: tonnes/year of carp- Indicator 11: tonnes/year of freshwater farmed trout- Indicator 12: tonnes/year of other species- Indicator 13: number of hatchery-produced fry- Action 2 modernisation of existing asquaculture units with no increase in production capacity- Indicator 1: number of units that have benefited from improved sanitary conditions- Indicator 2: number of units that have benefited from improved environmental conditions- Indicator 3: number of units that have put in place production improvement systems (quality, technological innovations)Measure 33: fishing port facilities (Annex III.2.3)- Action 1 construction of new port facilities/extension of existing port facilities- Indicator 1: m2 of quays- Indicator 2: linear metres of quays- Indicator 3: m3 of cold stores- Indicator 4: m3 of storage facilities other than cold stores- Indicator 5: number of handling installations- Indicator 6: number of ice machines- Indicator 7: number of electricity and/or water supply installations- Indicator 8: number of fuel supply installations- Indicator 9: number of other facilities- Indicator 10: m2 of surface usable for first sale- Action 2 modernisation of existing port facilities with no increase in physical capacity- Indicator 1: number of installations that have benefited from improved sanitary conditions- Indicator 2: number of installations that have benefited from improved environmental conditions- Indicator 3: number of installations that have put in place service improvement systems (quality, technological innovations)Measure 34: processing(7)and marketing (Annex III.2.4)- Action 1 increase in processing capacity (construction of new units and/or extension of existing units)(8)- Indicator 1: tonnes/year of fresh or chilled products- Indicator 2: tonnes/year of preserved or semi-preserved products- Indicator 3: tonnes/year of frozen or deep-frozen products- Indicator 4: tonnes/year of other processed products (prepared meals, smoked, salted, dried products)- Action 2 modernisation of existing processing units with no increase in physical capacity- Indicator 1: number of units that have benefited from improved sanitary conditions- Indicator 2: number of units that have benefited from improved environmental conditions- Indicator 3: number of units that have put in place production improvement systems (quality, technological innovations)- Action 3 construction of new marketing establishments- Indicator 1: m2 of effective surface area- Action 4 modernisation of existing marketing establishments- Indicator 1: number of establishments that have benefited from improved sanitary conditions- Indicator 2: number of establishments that have benefited from improved environmental conditions- Indicator 3: number of establishments with computer facilitiesMeasure 35: inland fishing(6)(Annex III.2.5)- Action 1 construction of new vessels- Indicator 1: number of vessels built- Indicator 2: overall tonnage of vessels built- Action 2 modernisation of existing vessels- Indicator 1: number of vessels modernised- Indicator 2: overall tonnage of modernised vessels- Action 3: other measures to assist inland fishing- Indicator 1: number of projectsPRIORITY 4: OTHER MEASURES (Articles 11, 12, 14, 15, 16 and 17(2))Measure 41: small-scale coastal fishing (Article 11)- Action 1 premium for an integrated collective project- Indicator 1: number of participants (fishermen and members of their families) in projectMeasure 42: socio-economic measures(6)(Article 12)- Action 1 early retirement (Article 12(3)(a))- Indicator 1: number of beneficiaries- Action 2 flat-rate individual cessation premium (Article 12(3)(b))- Indicator 1: number of beneficiaries- Action 3 retraining premium (Article 12(3)(c))- Indicator 1: number of beneficiaries- Action 4 setting-up aid for young fishermen (Article 12(3)(d))- Indicator 1: number of beneficiaries- Indicator 2: gross registered tonnage of vessels acquiredMeasure 43: promotion(9)(Article 14)- Action 1 promotion campaigns- Indicator 1: number of generic campaigns- Indicator 2: number of campaigns based on geographical indications/designations of origin (Article 14(3))- Action 2 participation in trade fairs- Indicator 1: number of trade fairs- Action 3 market studies and surveys- Indicator 1: number of studies/surveys- Action 4 sales advice and aids, services provided to wholesalers, retailers- Indicator 1: number of projects- Action 5 quality certification and product labelling operations- Indicator 1: number of operationsMeasure 44: operations by members of the trade(9)(Article 15)- Action 1 aid for setting up producer organisations (POs) (Article 15(1)(a))- Indicator 1: number of POs receiving aid- Action 2 aid for POs to assist their drive to improve quality (Article 15(1)(b))- Indicator 1: number of POs receiving aid- Action 3 other operations by members of the trade (Article 15(2))- Indicator 1: number of operations concerning the management of fish stocks- Indicator 2: number of health and safety operations- Indicator 3: number of operations concerning aquaculture, environmental protection or the integrated management of coastal areas- Indicator 4: number of trade operations- Indicator 5: number of business start-up/advice operations- Indicator 6: number of training operations- Indicator 7: number of financial engineering operations(10)- Indicator 8: number of other operationsMeasure 45: temporary cessation of activities and other financial compensation(6)(Article 16)- Action 1 temporary cessation in the event of unforeseeable circumstances (Article 16(1)(a))- Indicator 1: number of vessels for which compensation is granted- Indicator 2: number of fishermen receiving compensation- Indicator 3: number of days of activity lost giving entitlement to compensation(11)- Action 2 temporary cessation as a result of suspension of a fisheries agreement (Article 16(1)(b))- Indicator 1: number of vessels for which compensation is granted- Indicator 2: number of fishermen receiving compensation- Indicator 3: number of days of activity lost giving entitlement to compensation(11)- Action 3 temporary cessation to enable a resource to recover (Article 16(1)(c))- Indicator 1: number of vessels for which compensation is granted- Indicator 2: number of fishermen receiving compensation- Indicator 3: number of days of activity lost giving entitlement to compensation(11)- Indicator 4: number of processing undertakings receiving compensation- Action 4 compensation as a result of technical restrictions (Article 16(2))- Indicator 1: number of vessels receiving assistance- Indicator 2: number of fishermen receiving assistanceMeasure 46: innovative measures(6)(Article 17(2))- Action 1 pilot/demonstration projects- Indicator 1: number of experimental fishing pilot/demonstration projects- Indicator 2: number of other pilot/demonstration projectsPRIORITY 5: TECHNICAL ASSISTANCE (Article 17, not including paragraph 2)Measure 51: technical assistance(9)- Action 1 management and implementation of programmes(12)- Indicator 1: number of measures- Action 2 studies (including evaluation studies not covered by action 1)- Indicator 1: number of studies- Action 3 exchange of experience, publicity- Indicator 1: number of measures- Action 4 other technical assistance measures- Indicator 1: number of measuresPRIORITY 6: MEASURES FINANCED BY OTHER STRUCTURAL FUNDS UNDER THIS PROGRAMME (only in Objective 1 regions)Measure 61: measures financed by the ERDF(6)- Action 1 operations financed by the ERDF- Indicator 1: number of operationsMeasure 62: measures financed by the ESF(6)- Action 1 operations financed by the ESF- Indicator 1: number of man/days of training(1) This indicator may be used for vessels less than 24 metres between perpendiculars only, and only up to 31.12.2003 (see rules on tonnage measurement).(2) This indicator must be used:- for vessels over 24 metres between perpendiculars from 1.1.2000, and- for all vessels from 1.1.2004,(see rules on tonnage measurement)(3) This indicator refers to power declared in accordance with Regulation (EC) No 2090/98 (engine power).(4) All vessels constructed (measure 21) must have their tonnage measured in GT, and the tonnage of all modernised vessels (mesure 22) must be remeasured in GT (Annex IV, point 1.4(a) to Regulation (EC) No 2792/1999). The indicator GRT must not be used, therefore, for newly built or modernised vessels. If modernisation does not entail any increase in tonnage, the corresponding quantity is 0.(5) This indicator refers to the total power of the vessel's new engine, and not to the increase in power as a result of the new engine. If modernisation does not include a new engine, the corresponding quantity is 0.(6) In this measure, an action may include all the projects in a given NUTS III level region; in that case, the relevant quantity is an aggregate.(7) In aquaculture/processing, a unit = a fishfarm/a processing plant or workshop.(8) The indicators for this action refer to the physical production capacity of the units built (or the increase in physical production capacity as a result of the extension of existing units) and not the quantity actually produced in the first year.(9) In this measure, an action may combine all the projects in a programme; in that case, replace in the table in Annex I to this Regulation the NUTS III code by the NUTS code for the Member State (column 4) and give the aggregate quantities.(10) Within the meaning of Rules No 8 (venture capital and loan funds), No 9 (guarantee funds) and No 10.2 (aid via lessor) in Regulation (EC) No 1685/2000.(11) This number of days applies equally to vessels and fishermen.(12) Within the meaning of the categories of expenditure referred to in point 2 of Rule No 11 (costs incurred in managing and implementing the Structural Funds) of Regulation (EC) No 1685/2000.